UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
PRO ASSET RECOVERY LLC,
Plaintiff, CIVIL CASE MANAGEMENT PLAN
- against - : CV-20.91489 (BMC)
CHRISTOPHER RUNCI, :

Defendant.::

Xx

 

COGAN, District Judge

After consultation with counsel for the parties, the following Case Management Plan
is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure

16 and 26(f).
A. Thecase (is) tobe tried toajury. [Circle as appropriate].
B. Non-Expert Discovery:

1. The parties are to conduct discovery in accordance with the Federal Rules of
Civil Procedure and the Local Rules of the Eastern District of New York. All
non-expert discovery is to be completed by 10/12/2020 , which date
shall not be adjourned except upon a showing of good cause and further order
of the Court. Interim deadlines for specific discovery activities may be
extended by the parties on consent without application to the Court, provided

the parties are certain that they can meet the discovery completion date.

The parties shall list the contemplated discovery activities and anticipated

completion dates in Attachment A, annexed hereto.
2.

3.

Joinder of additional parties must be accomplished by 8/12/2020 .

Amended pleadings may be filed without leave of the Court until
8/12/2020

 

For all causes of action seeking monetary damages, each party shall identify and

quantify in Attachment B, annexed hereto, each component of damages alleged; or, if

not known, specify and indicate by what date Attachment B shall be filed providing

such information.

Motions:

1.

Upon the conclusion of non-expert discovery, and no later than the date
provided below, the parties may file dispositive motions. The parties shall
agree to a schedule and promptly submit same for the Court’s approval,
providing for no more than three rounds of serving and filing papers:
supporting affidavits and briefs, opposing affidavits and briefs, and reply
affidavits and briefs.

The last day for filing a letter, pursuant to Rule IJ.A.2 of the Court’s
Individual Practices, requesting a premotion conference in order to file
dispositive motions shall be 10/19/2020 . (Counsel shall insert a date

one week after the completion date for non-expert discovery.)

a. There shall be no cross-motions. Any motions not made by the agreed
date shall, unless the Court orders otherwise, not be considered until

after the timely-filed motion is determined.

b. Papers served and filed by the parties shall conform to the requirements

set out in the Court’s Individual Practices.

Any request for relief from a date provided in this Case Management Plan shall

conform to the Court’s Individual Practices and include an order, showing consents

and disagreements of all counsel, setting out all dates that are likely to be affected by

the granting of the relief requested, and proposed modified dates. Unless and until the

Court approves the proposed order, the dates provided in this Plan shall be binding.

Pre-Trial Motions:
Case 1:20-cv-01489-BMC Document 7 Filed 04/14/20 Page 3 of 5 PagelD #: 57

Applications for adjournments and for discovery or procedural rulings will reflect or
contain the positions of all parties, as provided by the Court’s Individual Rules, and
are not to modify or delay the conduct of discovery or the schedules provided in this

Case Management Plan except upon leave of the Court.

SO ORDERED. Digitally signed by Brian
M. Cogan

Dated: Brooklyn, New York US.D.J.
April 14 9920

 
Cease Ree OOtseeeBMe Cbeonrmenb4l Aibecdassa7220 Rageed4ot oR ageHiH S83

ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

 

 

 

 

 

 

DISCOVERY ACTIVITIES COMPLETION DATE

1. Rule 26(a) Initial Disclosures 4/28/2020
2. First Set of Rule 34 Requests for 5/14/2020

Production and Rule 33

Interrogatories
3. | Responses to Requests for Production 6/12/2020

and Interrogatories, including

production of documents
4, Rule 45 Subpoenas Duces Tecum 5/14/2020
5. Absent leave of court, each party is 10/12/2020

limited to 10 depositions in
accordance with Rule 30(A)(2)(a)

 

 

 

 

 

 

10.

 

 

 
Cease  2Re-eOOtseeeBMC Cbeenrmenb4l Aibecdassa7220 RagecsbotorageHiH s4

ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:

1. PLAINTIFF’S CLAIMS:

Plaintiff's injury arises from sales lost as a result of Defendant's allegedly defamatory
statements and tortious conduct directed to actual and prospective clients of Plaintiff.
Those damages have not yet been quantified with any degree of certainty, and to some

extent will require an expert opinion. By one estimate, at least one of the lost clients
would have generated sales of $30,000 per month.

2. COUNTERCLAIMS AND CROSS-CLAIMS:

3.

Compensatory Damages are at least $35,000, subject to information learned during discovery.

THIRD-PARTY CLAIMS:
